DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
 
Response to Arguments
	Claim Rejections - 35 USC §  102/ 103
	The Applicant’s arguments regarding claim 1 has been considered but are not persuasive. The Applicant argues that ‘claim 1 specifies that "the abrasive material ... includes grains". Hallunbaek has no mention of grains, but instead teaches inserts, consistent with the present Background. Grain/abrasive type cutting is advantageous over insert blade cutting as the insert blades can come loose and impede the cutting operation (sometimes deep in a borehole), whereas the grain/abrasive type method allows the cutting to continue with new grains replacing any that wear off. See, e.g., the original application, page 2, lines 7-13 page 9, lines 18-27’
	It appears that the Applicant is interpreting the limitation “abrasive grains forming an abrasive edge” much more narrowly than what is recited. The claim does not define what material, structure or function the “abrasive grains” entails such that the limitation “abrasive edge” as claimed distinguishes from the cutting edge 10 of Hallunbaek. Merely reciting “abrasive grains” does not suggest “the grain/abrasive type method allows the cutting to continue with new grains replacing any that wear off” as stated above by the Applicant. If the Applicant intends the limitation “abrasive gain forming an abrasive edge” to be given a specific interpretation, then such language needs to be recited in the claims. Otherwise, interpreting the limitations “abrasive grains forming an abrasive edge” as mentioned above by the Applicant would be improperly importing limitations from the disclosure into the claims.
Furthermore, claim 2 recites that “the abrasive grains comprise diamond, Cubic Boron Nitride, aluminum oxide (corundum), silicon carbide, tungsten carbide or ceramic” and this is similarly mentioned in page 3 of the specification as filed. Hallunbaek discloses that the cutting edge 10 can be made from tungsten carbide (pp[0111]) which further supports that Hallunbaek teaches “abrasive grains forming an abrasive edge” as claimed. 
The examiner acknowledges that this is a broader interpretation than Applicant’s. However, examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
Therefore, the rejection of claim 1 will be maintained. Claim 20 is also rejected for the same reasons as claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallunbaek (U.S. Publication No. 20140124191).
In regards to claim 1 Hallunbaek teaches a downhole tubing intervention tool (downhole tubing cutter tool 1; Fig. 1-5, Abstract, pp[0079]) for submerging into a casing (2) in a wellbore (3) and for selectively removing material from within the casing (“a downhole tubing cutter tool for submerging into a casing in a wellbore and separating an upper part of the casing from a lower part of the casing by cutting the casing from within”; Abstract), the tool extending in a longitudinal direction (“the tool extending in a longitudinal direction”; Abstract), comprising: 
- a tool housing (6; Fig. 2, pp[0080]) having a first housing part (7) and a second housing part (8),
 - a rotation unit (20 and 21; pp[0079], [0080]. This interpretation is consistent with the applicant’s disclosure, e.g. Fig. 1, 9), arranged in the second housing part (“A rotatable shaft 12 penetrates the second housing part 8 and is connected with, and forms part of, the first housing part for rotating the cutting arm”; pp[0080]), and 
- a rotatable shaft (12) rotated by the rotation unit for rotating at least a first segment (9) of abrasive material (“The motor is powered through a wireline 24 and the electronic section 19 and drives the pump and rotates a rotatable shaft 12 for rotating the cutting arm 9 for separating the upper part 4 from the lower part 5 of the casing 2.” The cutting edge 10 (abrasive material) is disposed on the cutting arm 9; pp[0079], [0086], Fig. 2-5) being connected with the first housing part (7) and including abrasive grains (cutting edge 10 can be made from tungsten carbide which is abrasive such that it can cut through tubulars in the wellbore; pp[0111]) forming an abrasive edge (10), wherein the first segment is movable between a retracted position and a projected position in relation to the first housing part of the tool housing (“The tool further comprises an arm activation assembly 11 for moving the cutting arm 9 between the retracted position and the projected position.”; pp[0080], [0081], [0093]), wherein the first segment tapers in a radial direction away from the longitudinal direction from a base part into a terminal end, forming a radial tip (the cutting edge 10 has a tip that tapers in a radial direction away from the longitudinal direction (axis 52), forming a tip; Fig. 5).

In regards to claim 2, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the abrasive grains comprise diamond, Cubic Boron Nitride, aluminum oxide (corundum), silicon carbide, tungsten carbide or ceramic (“…the cutting edge is made from a tungsten carbide.”; pp[0055], [0111]).  

In regards to claim 3, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the downhole tubing intervention tool comprises a second segment arranged at a distance from the first segment along a circumference of the tool (“the downhole tubing cutter tool may comprise a plurality of cutting arms, preferably three cutting arms.” As shown in Fig.1, there are at least two cutting arms extending from section 1 and are disposed along a circumference of the tool 1; pp[0031], Fig. 1).

In regards to claim 5, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the radial tip (10) forms the abrasive edge (“…the cutting arm has an edge 38 forming an outermost point of the arm when the arm is in its projected position, and the cutting edge 10 is arranged at that edge and forms the edge, so that the cutting edge is the first part of the cutting arm to abut the inner face of the casing or drill pipe.”; pp[0086]).  

In regards to claim 6, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the first segment (9) has a segment length along the longitudinal axis (52 equivalent to 37; Figs. 2, 5) in the retracted position ( as shown in Fig. 5) and a segment height perpendicular to the longitudinal axis (a segment height is perpendicular to the longitudinal axis as shown below in the annotated version of fig. 5. The embodiment of Fig. 5 (equivalent to the tool shown in Fig. 2) is being shown as the tool is shown in the retracted position), the radial tip having a tip length along the longitudinal axis being less than 75% of the segment length (the length of 10 appears to less than 75% of the segment length 9; Figs. 2-5).  

    PNG
    media_image1.png
    496
    516
    media_image1.png
    Greyscale



In regards to claim 7, Hallunbaek teaches a downhole tubing intervention tool according to claim 6, wherein the first segment (9) has a segment width (9 has a width; Figs. 2-5) extending along the circumference of the tool (Fig. 1-5).  

In regards to claim 8, Hallunbaek teaches a downhole tubing intervention tool according to claim 1 (see rejection to claim 1), wherein the tool further comprises a projection part (the bottom portion of piston 15 as encircled below in the annotated version of Fig. 2) movable between a retracted position and a projected position (The piston 15 moves longitudinally in the downhole tubing cutter tool 1, therefore the a portion of the bottom end portion of the piston 15 will retract and project from the tubing cutter tool 1 in a longitudinal direction; pp[0081]. Note that the claim has not further defined what “a projection part” entails as the claim broadly recites this limitation. The claim further does not define what the “projection part” retracts/projects in reference to, therefore, the above interpretation is proper.) in relation to the first housing part (7) of the tool housing (6),

    PNG
    media_image2.png
    626
    594
    media_image2.png
    Greyscale

Figure 2 (annotated)

 the projection part having a first end (16) and a second end (17), the second end being movably connected with the first housing part (7), and the first end being connected with the first segment, and the tool further comprises a part activation assembly for moving the part between the retracted position and the projected position (“applying a hydraulic pressure on the first piston face 16, and the piston moves in a first direction, applying a projecting force on the cutting arm 9.”; pp[0081], [0082]).  
In regards to claim 9, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the projection part (the bottom portion of piston 15 as encircled below in the annotated version of Fig. 2) has several segments (“The downhole tubing cutter tool may comprise a plurality of cutting arms, preferably three cutting arms” Fig. 1, pp[0031]) connected to the first end (7; Fig. 2-5).  
                                 
    PNG
    media_image2.png
    626
    594
    media_image2.png
    Greyscale

Figure 2 (annotated)

In regards to claim 10, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the projection part (15)  has a part extension (31), the segment length of the first segment (32 of cutting arm 9) extends along the part extension (31) , and the segment height (portion of 32 that I parallel to the longitudinal axis 37) extends perpendicularly to the part (31) extension in a radial direction of the tool (Fig. 2).  
In regards to claim 11, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the part activation assembly comprises: 
- a piston (15) housing arranged in the first housing part (7; Fig. 2-4) and comprising a piston chamber (14; pp[0081]), and 
- a piston member arranged inside the piston chamber for moving the part between the retracted position and the projected position, the piston member being movable in the longitudinal direction of the downhole tool (The piston 15 moves longitudinally in the downhole tubing cutter tool 1, therefore a portion of the bottom end portion of the piston 15 will retract and project from the tubing cutter tool 1 in a longitudinal direction; pp[0081]. Note that the claim has not further defined what “a projection part” entails as the claim broadly recites this limitation. The claim further does not define what the “projection part” retracts/projects in reference to, therefore, the above interpretation is proper.) 
and having a first piston face (a first piston face 16; Fig. 2-4, pp[0081]), the piston member being capable of applying a projecting force on the part by applying hydraulic pressure on the first piston face and moving the piston in a first direction (“Hydraulic fluid from the pump is pumped into a first chamber section 25 of the chamber 14 through a first fluid channel 18, applying a hydraulic pressure on the first piston face 16, and the piston moves in a first direction, applying a projecting force on the cutting arm 9.”; pp[0081]).  

    PNG
    media_image2.png
    626
    594
    media_image2.png
    Greyscale

Figure 2 (annotated)

In regards to claim 13, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the downhole tubing intervention tool is a downhole tubing separation tool separating an upper part of the casing from a lower part of the casing by abrasively machining the casing from within (“A downhole tubing cutter tool 1 for submerging into a casing 2 or drill pipe 2 in a wellbore 3 in the event that the casing or drill pipe is stuck. This is done to separate an upper part 4 from a lower part 5 of the casing or drill pipe by cutting the casing from within by means of a cutting edge 10 arranged on a projected cutting arm 9.” Pp[0079], Fig. 1). 
 
In regards to claim 14, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, further comprising an anchor section comprising at least one anchor extendable from the tool housing for anchoring the tool in the casing (“The downhole tubing cutter tool 1 is submerged into the casing, and the anchor section 22 of the downhole system is hydraulically activated to anchor a second part 8 of the tool housing of the system in relation to the casing 2.” pp[0079], Fig. 1)  

In regards to claim 15, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, further comprising a driving unit comprising wheels (60; Fig. 1) on wheel arms (61; Fig. 1, pp[0112]) for propelling the tool forward in the well (pp[0112]).


In regards to claim 16, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the first segment (9) is pivotably mounted about a pivot axis (52 equivalent to 37; Fig. 2, 5)  for movement between the retracted (solid line cutting edge 10 that is parallel to axis 52; Fig. 5) and projected positions (dashed-line cutting edge 10 that is projected outwardly from axis 52; Fig. 5) and also has a longitudinal axis (axis 51 as shown below) that runs through the pivot axis (when the cutting edge 10 is projected, the axis 51 runs through the pivot axis 52 as shown below), wherein the tapered portion is flared outwardly at an angle relative to the longitudinal axis of the first segment (as shown below, the tapered cutting edge 10 flares outwardly related to the axis 51).  

    PNG
    media_image3.png
    680
    750
    media_image3.png
    Greyscale

				Figure 5(annotated)


In regards to claim 17, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the first segment is pivotable between the retracted and projected positions (The arm 9 is movable between a retracted position and a projected position in relation to the tool housing; pp[0093]) and has only one axis of rotation (The cutting arm 9 is thus rotated around a centre axis 52 of the downhole tubing cutter tool; pp[0093]).  

In regards to claim 18, Hallunbaek teaches a downhole tubing intervention tool (downhole tubing cutter tool 1; Fig. 1-5, Abstract, pp[0079])  for submerging into a casing (2) in a wellbore (3) and for selectively removing material from within the casing (“a downhole tubing cutter tool for submerging into a casing in a wellbore and separating an upper part of the casing from a lower part of the casing by cutting the casing from within”; Abstract), the tool extending in a longitudinal direction (“the tool extending in a longitudinal direction”; Abstract), comprising: 
- a tool housing(6; Fig. 2, pp[0080])  having a first housing part (7) and a second housing part (8), 
- a rotation unit (20 and 21; pp[0079], [0080]. This interpretation is consistent with the applicant’s disclosure, e.g. Fig. 1, 9), arranged in the second housing part (“A rotatable shaft 12 penetrates the second housing part 8 and is connected with, and forms part of, the first housing part for rotating the cutting arm”; pp[0080]), and 
- a rotatable shaft (12) rotated by the rotation unit for rotating at least a first segment (9) of abrasive material (“The motor is powered through a wireline 24 and the electronic section 19 and drives the pump and rotates a rotatable shaft 12 for rotating the cutting arm 9 for separating the upper part 4 from the lower part 5 of the casing 2.” The cutting edge 10 (abrasive material) is disposed on the cutting arm 9; pp[0079], [0086], Fig. 2-5) being connected with the first housing part (7) and including abrasive grains forming an abrasive edge (cutting edge 10 can be made from tungsten carbide which is abrasive such that it can cut through tubulars in the wellbore; pp[0111]), wherein the first segment is movable between a retracted position and a projected position in relation to the first housing part of the tool housing (“The tool further comprises an arm activation assembly 11 for moving the cutting arm 9 between the retracted position and the projected position.”; pp[0080], [0081], [0093]).  

In regards to claim 19, Hallunbaek teaches a downhole tubing intervention too according to claim 18, wherein the first segment is pivotable between the retracted and projected positions The arm 9 is movable between a retracted position and a projected position in relation to the tool housing; pp[0093]) and has only one axis of rotation (The cutting arm 9 is thus rotated around a centre axis 52 of the downhole tubing cutter tool; pp[0093]).  

In regards to claim 20, Hallunbaek teaches a downhole tubing intervention too according to claim 18, wherein the first segment (9) is pivotably mounted about a pivot axis (52 equivalent to 37; Fig. 2, 5)   for movement between the retracted (solid line cutting edge 10 that is parallel to axis 52; Fig. 5) and projected positions (dashed-line cutting edge 10 that is projected outwardly from axis 52; Fig. 5) and also has a longitudinal axis that runs through the pivot axis (when the cutting edge 10 is projected, the axis 51 runs through the pivot axis 52 as shown below), wherein a tapered portion of the first segment is flared outwardly at an angle relative to the longitudinal axis of the first segment (as shown below, the tapered cutting edge 10 flares outwardly related to the axis 51).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Hallunbaek (U.S. Publication No. 20140124191) in view of Andersen (U.S. Publication No. 20170350193).
In regards to claim 12, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the part activation assembly comprises: 
- a piston (15) housing arranged in the first housing part (7; Fig. 2-4) and comprising a piston chamber (14; pp[0081]), and 
- a piston member arranged inside the piston chamber for moving the projection part between the retracted position and the projected position, the piston member being movable in a direction parallel to the longitudinal direction of the downhole tool (The piston 15 moves longitudinally in the downhole tubing cutter tool 1, therefore a portion of the bottom end portion of the piston 15 will retract and project from the tubing cutter tool 1 in a longitudinal direction; pp[0081]. Note that the claim has not further defined what “a projection part” entails as the claim broadly recites this limitation. The claim further does not define what the “projection part” retracts/projects in reference to, therefore, the above interpretation is proper.) 
 and having a first piston face (a first piston face 16; Fig. 2-4, pp[0081]), the piston member being capable of applying a projecting force on the part by applying hydraulic pressure on the first piston face and moving the piston in a first direction (“Hydraulic fluid from the pump is pumped into a first chamber section 25 of the chamber 14 through a first fluid channel 18, applying a hydraulic pressure on the first piston face 16, and the piston moves in a first direction, applying a projecting force on the cutting arm 9.”; pp[0081]).  
Hallunbaek is silent regarding the piston member being movable in a direction perpendicular to the longitudinal direction of the downhole tool.
Andersen, drawn to downhole tool for machining casing, discloses that the piston member being movable in a direction perpendicular (“the projection piston 11 is forced radially outwards in the actuator housing 10 by the hydraulic fluid from the pump” ;pp[0060], Fig. 1, 2) to the longitudinal direction (5) of the downhole tool (1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the piston arrangement of Hallunbaek with the piston arrangement of Andersen such that the  piston member is movable in a direction  perpendicular to the longitudinal direction of the downhole tool as an equivalent structure or known variation of the piston being moveable in a direction parallel to the longitudinal direction of the downhole tool in the art. Therefore, because these two variations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute piston member being movable in a direction  perpendicular to the longitudinal direction of the downhole tool for the piston being moveable in a direction parallel to the longitudinal direction of the downhole tool.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676